DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       JOHNNY TREVON COOK,
                            Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                             No. 4D16-2788

                             [July 19, 2017]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert E. Belanger, Judge; L.T. Case No. 56-2010-CF-
001574-A.

   Ashley Nicole Minton of Minton Law, P.A., Fort Pierce, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Melynda L.
Melear, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   In Cook v. State, 190 So. 3d 215 (Fla. 4th DCA 2016), we affirmed
appellant’s convictions but reversed for resentencing because appellant’s
aggregate sentence of 93 years “did not give him a ‘meaningful opportunity
to obtain release based on demonstrated maturity and rehabilitation,’ and
was thus unconstitutional.” Id. at 216 (quoting Graham v. Florida, 560
U.S. 48, 75 (2010)).
   At the resentencing hearing on remand, the trial judge heard testimony
and resentenced appellant to an aggregate sentence of 70 years. The trial
judge recognized that appellant would be entitled to a meaningful review
of his sentence under section 921.1402, Florida Statutes (2016).
   Neither the judgment nor the sentence documentation indicate that
appellant is entitled to sentence review. Written findings are required by
statute. See § 775.082(3)(b)2.c., Fla. Stat. (2016) (providing that “[t]he
court shall make a written finding as to whether a person is eligible for a
sentence review hearing under s. 921.1402(b) or (c).”) (emphasis added).
   We reject appellant’s claim of ineffective assistance of counsel on this
direct appeal from the resentencing. The ineffectiveness complained of is
not apparent on the face of the record. See Dennis v. State, 696 So.2d
1280 (Fla. 4th DCA 1997). We affirm the sentence but remand for the trial
court to enter the written finding referenced above.

GERBER, C.J., GROSS and KUNTZ, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                   -2-